DETAILED ACTION
The instant application having Application No. 16/969,702 filed on 13 August 2020 where claims 1-10 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 16 February 2018 (Japan JP2018-025692).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 13 August 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 7 wherein “the process barrier includes a checker that confirms processing completion of a designated function, and a limiter that causes execution of a function subsequent to the process barrier to wait, and the cores interrupt acquisition and execution of the function at a time of processing of the process barrier, and when the checker confirms processing completion of the designated function at a time of execution of the checker, the checker deletes the limiter paired with the checker from the lock-free function queue, and the cores resume processing of acquiring and executing the function from the lock-free function queue after deletion of the limiter” in conjunction with the rest of the limitations of the claim, and claims 8-10 depending upon claim 7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (U.S. 2012/0159495) (Hereinafter Rajagopalan) in view of Marathe et al. (U.S. 2014/0282574) (Hereinafter Marathe).
As per claim 1, Rajagopalan discloses a program execution control method, comprising: 
a lock-free function queue in which a plurality of concurrently executable functions are registered in sequence (see for example Rajagopalan, this limitation is disclosed such that there are lock-free queue structures of a data-parallel queue 100 and a task-parallel queue 200, wherein the each of the queues is a FIFO queue (i.e. claimed “registered in sequence”) for scheduling parallel tasks (i.e. claimed “concurrently executable tasks”). Each node of a queue holds a reference to a task or respective sub-tasks that may be concurrently performed Abstract, paragraph [0020]), wherein 
the lock-free function queue includes a process barrier inserted between functions in data conflict (see for example Rajagopalan, this limitation is disclosed such that a node of a lock-free queue performs barrier synchronization, such that a task (interchangeably referred to as node) of the queue will only be de-queued after delaying until all sub-tasks have been performed, and it is guaranteed that work threads will no longer reference the node; paragraph [0069]).
Rajagopalan does not explicitly teach that for prior and subsequent functions in data conflict, the process barrier causes execution of the subsequent function to wait at a position of the process barrier until execution of the prior function is completed.
However, Marathe discloses that for prior and subsequent functions in data conflict, the process barrier causes execution of the subsequent function to wait at a position of the process barrier until execution of the prior function is completed (see for example Marathe, this limitation is disclosed such that synchronization is used for a work queue of tasks with data dependencies between instructions (i.e. “functions in data conflict”). A barrier is placed at the end of the work queue such that new (i.e. “subsequent”) tasks wait for completion of execution of prior tasks in the current execution phase; paragraph [0153]).
Rajagopalan in view of Marathe is analogous art because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Rajagopalan by using a barrier to wait for prior tasks in a queue to complete as taught by Marathe because it would enhance the teaching of Rajagopalan with an effective means of constraining the order of tasks with data dependencies while still allowing tasks to be spawned for execution in a current phase or subsequent phase of execution (as suggested by Marathe, see for example paragraph [0153]).
As per claim 2, Marathe discloses the program execution control method according to claim 1, wherein, of the prior and subsequent functions in data conflict, the process barrier monitors whether execution of the prior function has been completed, and upon completion of the execution of the prior function, allows allocation of a core which is to execute the subsequent function (see for example Marathe, this limitation is disclosed such that when all tasks spawned complete, the barrier allows continuing of execution with the deferred tasks; paragraphs [0099], [0153], [0194]. A given task is scheduled to execute on a processor core; clm.15 and associated text).
As per claim 6, Rajagopalan in view of Marathe discloses the program execution control method according to claim 2, wherein the core makes the lock-free function queue lock-free by using an atomic instruction when updating a variable indicating a head entry of the lock-free function queue (see for example Rajagopalan, this limitation is disclosed such that head ends of respective queues are pointed to by a respective head pointer (i.e. “variable”); paragraph [0020]. Pointer operations are performed via an atomic operation; paragraph [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196